Citation Nr: 1550603	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from April 10, 1980 to April 9, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied his claim of entitlement to nonservice-connected disability pension benefits on the ground that the Veteran had no active service during a period of war.  The claim was subsequently transferred to the RO in Little Rock, Arkansas.

The Veteran was scheduled to present testimony via videoconference before a Veterans Law Judge in September 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

In November 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran served in the United States Army from April 10, 1980 to April 9, 1983, which was not during a period of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law in the case is dispositive and there is simply no basis for a legal entitlement to such benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Indeed, the Veteran does not contest the fact that he did not serve during a period of war.  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claim.

Pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The period of war encompassing the Vietnam conflicted ended on May 7, 1975.  38 U.S.C.A. § 1110.  The next period of war began August 2, 1990.  The Veteran's service, which as demonstrated by his DD Form 214 lasted from April 10, 1980 to April 9, 1983, did not occur during a period of war.

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis, 6 Vet. App. 426 (1994).  Because the Veteran did not serve during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied.


ORDER

Basic eligibility for entitlement to VA disability pension benefits not having been established, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


